Citation Nr: 0832766	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for hearing loss and 
otitis media of the left ear.  

4.  Entitlement to service connection for residuals of right 
knee injury.  

5.  Entitlement to service connection for residuals of a left 
knee injury.  

6.  Entitlement to service connection for tinea versicolor.  

7.  Entitlement to service connection for residuals of a 
ruptured diaphragm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, denying the veteran's 
various original claims for service connection.  

In his substantive appeal, dated in February 2007, the 
veteran requested a Board hearing, sitting at the RO.  Such a 
hearing was furnished the veteran in May 2008, a transcript 
of which is of record.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Further development of each issue on appeal is needed, to 
include the retrieval of medical records and the conduct of a 
VA medical examination, inclusive of the solicitation of a 
medical opinion as to the nexus of various in-service 
abnormalities to existing disability, if any.  38 C.F.R. 
§ 19.9 (2007).  

The existence of each such disability is indicated to at 
least some degree in service, notwithstanding the absence of 
a showing of chronic disability of any such entity during 
service.  Moreover, there are indications in available post-
service medical data that most, if not all, of the claimed 
disorders have been noted, if not treated, during post-
service years, beginning in the 2000s.  As no VA medical 
examination has to date been afforded, obtaining further 
medical input in the form of pertinent examinations and nexus 
opinions is deemed advisable.  38 U.S.C.A. § 5107A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  The retrieval of medical records, not already on 
file, which were compiled during post-service years is also 
required.  

Notice is taken that service medical records indicate that 
the veteran fell ten feet from a rope in May 1967, following 
which he experienced low back pain and left leg aching.  X-
rays of the lower spine were at that time found to be 
negative.  The occurrence of a right knee injury in November 
1967 is also set forth by service medical records, and there 
was raised at that time a question of a medial meniscus tear.  
A physical profile was assigned to limit the veteran's 
physical activities for a 20-day period based on his knee 
involvement.  Post-service, there is X-ray evidence of 
degenerative joint disease of the low back, neck, and knees 
and a clinical diagnosis of arthralgia of back, neck, and 
knees, during the 2000s.  

At the time of service entrance, the existence of a left ear 
hearing impairment was noted, albeit without audiometric 
testing, but such impairment was determined by medical 
personnel of the service department to be non-disabling.  The 
only use of an audiometer was made in service in October 
1966, which disclosed some evidence of hearing loss of the 
left ear, but no hearing loss for VA purposes, as defined by 
38 C.F.R. § 3.385 (2007).  Only a spoken voice test was 
conducted at service exit, showing 15/15 hearing, 
bilaterally.  Notice is also taken that during service, the 
veteran was treated in July 1967 for traumatic otitis media 
and a hemorrhage of the right ear, due to diving, and shortly 
thereafter in August 1967 for traumatic otitis media of both 
ears.  In May 1968, the veteran underwent medical evaluation 
due to hypertrophied tonsils, with examination of the left 
ear indicating a healed perforation of the eardrum, 
myringostapediopexy, and hearing loss.  A preoperative 
medical examination in May 1968 revealed healed otitis media 
of the left ear with a "natures type III tympanoplasty."  
After service, there is a diagnosis of hearing loss recorded 
during the 2000s.  

While in service, the veteran sought and received medical 
treatment in September 1968 for a two-month history of an 
unknown rash over his trunk and shoulders.  The probable 
diagnosis was that of tinea versicolor.  Then, in September 
1969, it is indicated that the veteran's "acne" was much 
improved.  Such was followed by treatment in the same month 
for head trauma, with such injury occurring when the veteran 
struck his head on a boat compass.  In October 1969, there 
was noted to be chest X-ray evidence of various lung 
abnormalities, including a lesion of the left upper lobe and 
tenting of the left diaphragm.  Subsequent evaluation, 
including a repeat X-ray, was noted to identify no lesion of 
the right upper lobe and, in the opinion of the examining 
physician, there was no active disease demonstrated.  

In his hearing testimony, the veteran indicated that he 
underwent computed axial tomography (CAT scan) in or about 
1980, which identified a ruptured diaphragm and/or a hiatal 
hernia.  He further testified that he had undergone two prior 
ear surgeries for repair of a torn eardrum.  Also, there is a 
reference in post-service medical records recorded in August 
2005 that he had sustained multiple post-service injuries, 
one of which led to knee surgery.  Medical records relating 
to the foregoing are now absent from the claims folder, and 
if clarifying data can be provided by the veteran, VA should 
attempt to assist the veteran in obtaining all pertinent 
examination and treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claims for 
service connection for residuals of back, 
neck, and knee injuries; residuals of a 
ruptured diaphragm inclusive of a hiatal 
hernia; hearing loss of the left ear with 
otitis media; and tinea versicolor.  The 
veteran should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; and (3) 
that the veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1).  He should also 
be reminded that, if requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  The veteran should by separate 
written communication be asked to furnish 
the names and addresses of all medical 
professionals or institutions, VA and 
non-VA, who undertook examination and/or 
treatment of his claimed residuals of 
back, neck, and knee injuries; residuals 
of a ruptured diaphragm inclusive of a 
hiatal hernia; hearing loss of the left 
ear with otitis media; and tinea 
versicolor from the time of his 
separation from service until the 
present.  In addition, he should be asked 
to provide the approximate date or dates 
of any specified examination and/or 
treatment.  Included therein should be 
references to surgeries of the ear and 
knee as referenced in hearing testimony 
or prior records, as well as any surgery 
for residuals of back or neck injuries, 
residuals of a ruptured diaphragm 
inclusive of a hiatal hernia, or tinea 
versicolor.  

Once such information is received, along 
with any needed authorization, the RO or 
AMC should contact the listed providers 
or medical facilities in order to obtain 
all pertinent medical records for 
inclusion in the veteran's claims folder.

3.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

4.  Thereafter, the veteran should be 
afforded needed VA medical examinations 
for evaluation of the nature and etiology 
of his claimed residuals of low back, 
neck, and knee injuries; residuals of a 
ruptured diaphragm inclusive of a hiatal 
hernia; hearing loss of the left ear with 
otitis media; and tinea versicolor.  Such 
examinations should include an 
audiological evaluation to determine 
whether the veteran has hearing loss of 
either ear for VA purposes.  See 
38 C.F.R. § 3.385 (2007).  The claims 
folder should be furnished to each 
examiner for use in the study of this 
case and the report prepared as to the 
findings of such examination should 
indicate whether the claims folder was 
made available and reviewed.  Such 
evaluations should include a review of 
the veteran's medical history, as well as 
detailed clinical evaluations and any 
indicated diagnostic testing.  All 
pertinent diagnoses should then be 
recorded.

The orthopedic examiner is asked to 
provide a medical opinion as to the 
following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any low 
back, neck, or knee (right 
and/or left) disorder from 
which the veteran now suffers 
had its onset during his period 
of military service from 
February 1966 to November 1969 
or is otherwise related to that 
period of service or any event 
thereof, including any in-
service trauma or injury to any 
affected area?

Following an audiological examination, an 
ear, nose, and throat examiner is asked 
to provide a medical opinion as to the 
following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
disability involving hearing 
loss or otitis media, which the 
veteran now has, had its onset 
during his period of military 
service from February 1966 to 
November 1969 or is otherwise 
related to that period of 
service or any event thereof, 
including in-service hearing 
loss and otitis media?  

The respiratory or lung examiner is asked 
to provide a medical opinion as to the 
following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
existing disability involving a 
ruptured diaphragm, inclusive 
of a hiatal hernia, had its 
onset during his period of 
military service from February 
1966 to November 1969 or is 
otherwise related to that 
period of service or any event 
thereof, including an in-
service showing of tenting of 
the diaphragm and other 
abnormalities on chest X-ray?  

The skin or dermatological examiner is 
asked to provide a medical opinion as to 
the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
existing skin disease had its 
onset during the veteran's 
period of military service from 
February 1966 to November 1969 
or is otherwise related to that 
period of service or any event 
thereof, including an in-
service probable diagnosis of 
tinea versicolor?  

Each examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

Each examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
the examiner should so indicate in the 
prepared examination report .

5.  Lastly, the issues of the veteran's 
entitlement to service connection for 
residuals of low back, neck, and knee 
(right and left) injuries; residuals of a 
ruptured diaphragm inclusive of a hiatal 
hernia; hearing loss of the left ear with 
otitis media; and tinea versicolor should 
be readjudicated on the basis of all 
pertinent evidence and all governing 
legal criteria.  If any benefit sought on 
appeal is not granted, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


